Case 2:17-cv-13269-DML-MKM ECF No. 11, PageID.698 Filed 11/19/20 Page 1 of 15




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

MELVIN HOWARD,

                       Petitioner,                          Case Number 17-13269
                                                            Honorable David M. Lawson
v.

SHIRLEE HARRY,

                  Respondent.
_____________________________________/

     OPINION AND ORDER DENYING PETITION FOR WRIT OF HABEAS CORPUS

          After Michigan prisoner Melvin Howard’s first trial for criminal sexual conduct was

terminated prematurely as a mistrial, a second jury found him guilty. He contended on direct

appeal and now in a habeas corpus petition that his conviction violates the Double Jeopardy Clause.

The state appellate court held that Howard impliedly consented to the mistrial and therefore denied

relief on that and other claims that he raises here. Because the state courts did not contravene or

unreasonably apply Supreme Court precedent, the petition for a writ of habeas corpus will be

denied.

                                                I.

          Howard had sexual intercourse with a woman at her friend’s apartment in Ypsilanti,

Michigan in July 2013. Howard said the sex was consensual, but the woman alleged that she was

intoxicated by drugs and alcohol and sleeping at the time, and Howard’s actions violated her.

Howard was charged with third-degree criminal sexual conduct, Mich. Comp. Laws § 750.520d,

and proceeded to trial. In its opinion on direct review of the ensuing conviction, the Michigan

Court of Appeals described what happened:




                                                -1-
Case 2:17-cv-13269-DML-MKM ECF No. 11, PageID.699 Filed 11/19/20 Page 2 of 15




      A. THE FIRST TRIAL

      On March 24, 2014, defendant’s first trial began. After voir dire, the jury was
      sworn in and given preliminary instructions, and the parties gave opening
      statements. The jury then heard testimony from the victim and her friend who
      hosted the party. The victim's friend testified that she did not have a cell phone on
      the night of the incident and that someone other than herself or the victim purchased
      New Amsterdam vodka at Campus Corner. During her testimony, the victim’s
      friend was belligerent and argumentative with the attorneys. At one point, the judge
      excused the jury so he could have an off-the-record discussion with the attorneys
      in his chambers. When he came back on the record, the judge expressed his
      displeasure with the witness’s conduct and informed her that she would be held in
      contempt if she continued to argue with the attorneys and give evasive answers.
      After defense counsel cross-examined the witness, the judge questioned the witness
      about who purchased the alcohol and she repeatedly answered that she did not
      know. The judge then excused the jury and held a short off-the-record bench
      conference. Back on the record, the prosecutor stated the following concerning
      what the attorneys and judge had discussed in chambers and at the bench
      conference:

             A short while ago, we broke because the Court had some concerns about
             the answers [the witness] was giving. When we went back in chambers, we
             discussed that it was the Court’s opinion that [the witness] was giving some
             answers that were not truthful. I stated to the Court that they didn’t sound
             very good to me either. I was concerned about some of the answers that she
             was giving. However, what I could not say was that she was not testifying
             specifically on the stand in a manner that was different from what she had
             told me before. Therefore, I was not bringing it to the Court’s attention that
             I believed that she was committing perjury or misleading the Court in any
             way. Was I concerned, and did I, quite frankly, have problems with the
             veracity of some of the answers that she was giving, yes, and I made that
             clear to the Court. However, I didn’t feel, at that point, that I had specific
             information that she was committing perjury. And so we asked if we could
             reconvene. We spoke with her. We said knock it off, answer the questions,
             just be truthful. . . . And I think when she came back out here her demeanor
             was much more appropriate. There were some questions that were asked,
             both by [defense counsel] as well as the Court, and there were a couple of
             answers that were given with the last few minutes which concerned me.
             One of them was that [the witness] testified that somebody bought the
             alcohol at Campus Corner. . . . I am aware, through Officer Compton, who
             has been [a Ypsilanti] cop for over nine years, and . . . knows that city like
             the back of his hand, Campus Corner doesn’t sell liquor. They sell beer.
             They don’t [sell] liquor. Now, it’s one thing if that isn’t just an honest
             mistake, but I think, and I don’t [want to] speak for the Court, but it did
             appear as if she was definitively answering that there was liquor that was
             bought at that store because she talked about they were drinking New


                                              -2-
Case 2:17-cv-13269-DML-MKM ECF No. 11, PageID.700 Filed 11/19/20 Page 3 of 15




             Amsterdam . . . so that was one issue that I wanted to bring to the Court’s
             attention as an officer of the court.

             The other thing that I wanted to bring to the Court’s attention, as an officer
             of the court, is [the witness] testified that she didn’t have a phone. In fact,
             she went over that on multiple occasions. She also testified that she didn’t
             have a cell phone, she didn’t have a house phone, and that she
             communicated through the [internet] or something like that. We are, and
             this is the other thing that I needed to bring to the attention of the Court, we
             are in possession of — well, for one thing, in the informational section of
             the police report under [the witness’s name], there is a phone number.
             Another bit of information that ties in with that, though, is we are in
             possession of some phone records which we use to look at a different aspect
             of this case which I raised with the Court before the trial even started, and
             there are some notations on there which were, quite frankly, written on there
             by [the victim] where she wrote down that that was [the witness’s] number,
             and she wrote that down [on] a few occasions. We didn’t track the whole
             week or two weeks or whatever it was, but we tracked [the] day or the hours
             surrounding this event. Now, the number that’s on there, quite frankly, is
             one digit off, but it's a digit in the middle of the number, and it certainly
             makes me comfortable to say that we're talking about the same numbers.

             I want to bring that to the Court’s attention because I think the Court needs
             to know that. Now, I will say this: Whatever the Court does, whatever
             action the Court takes, obviously, we will respect, and I understand that the
             Court has concerns as do I. I guess my only question is whether or not this
             impacts on the complaining witness’s testimony. That would be the only
             thing that I would ask the Court to consider before you make the ruling.

             Now, I understand that the jury has been given information, but the only
             thing that I would ask the Court to consider is . . . whether this problematic
             testimony necessarily impacts the testimony from [the victim].

      After the prosecutor’s statement, the trial court declared a mistrial, stating the
      following:

             My concern, frankly, is having this issue, which is an important issue, go to
             the jury with the status of this testimony . . . and this witness. Frankly, I —
             let me back up. I thank you, [prosecutor] for bringing it to the Court’s
             attention. You are an ethical attorney, and you always have been in this
             court, and I respect that. Nothing that happened here is — not only is not
             the fault of the Prosecutor or the police, but — they have both been
             forthcoming with the Court. My concern is that the status of this testimony
             taints this jury to the degree that I don’t think it’s fair either to [defendant]
             or, frankly, to [the victim’s] complaint to allow this matter to go to the jury
             on this basis.


                                               -3-
Case 2:17-cv-13269-DML-MKM ECF No. 11, PageID.701 Filed 11/19/20 Page 4 of 15




                I'm going to declare a mistrial in this matter.

        B. THE SECOND TRIAL

        Defendant was retried on June 30 and July 1, 2014. The problematic witness did
        not testify at the second trial. The victim testified that defendant engaged in sexual
        intercourse with her without her consent while she was heavily intoxicated.
        Defendant argued that the sex was consensual and that the victim was lying because
        she had a boyfriend at the time of the incident. The jury found defendant guilty as
        charged . . . .

People v. Howard, No. 324388, 2016 WL 902142, *1-2 (Mich. Ct. App. March 8, 2016).

        Howard was sentenced to a prison term of five to 15 years. On direct appeal, he raised the

same claims that he asserts here in his habeas corpus petition. The Michigan Court of Appeals

affirmed his conviction and the Michigan Supreme Court denied leave to appeal. Id. at *3-7;

People v. Howard, 500 Mich. 1012, 895 N.W.2d 924 (2017).

        In his petition filed under 28 U.S.C. § 2254, Howard argues that he never consented to the

mistrial, which was not necessary, and therefore his second trial violated the Double Jeopardy

Clause; the admission of evidence regarding his identity and prior police contacts denied him a

fair trial; and his trial counsel rendered constitutionally ineffective assistance.

        The warden filed an answer to the petition raising the defense of procedural default. The

“procedural default” argument is a reference to the rule that the petitioner did not preserve properly

some of his claims in state court, and the state court’s ruling on that basis is an adequate and

independent ground for the denial of relief. Coleman v. Thompson, 501 U.S. 722, 750 (1991). The

Court finds it unnecessary to address the procedural question. It is not a jurisdictional bar to review

of the merits, Howard v. Bouchard, 405 F.3d 459, 476 (6th Cir. 2005), and “federal courts are not

required to address a procedural-default issue before deciding against the petitioner on the merits,”

Hudson v. Jones, 351 F.3d 212, 215 (6th Cir. 2003) (citing Lambrix v. Singletary, 520 U.S. 518,




                                                  -4-
Case 2:17-cv-13269-DML-MKM ECF No. 11, PageID.702 Filed 11/19/20 Page 5 of 15




525 (1997)). The procedural defense will not affect the outcome of this case, and it is more

efficient to proceed directly to the merits.

                                                 II.

       Certain provisions of the Antiterrorism and Effective Death Penalty Act of 1996 (AEDPA),

Pub. L. No. 104-132, 110 Stat. 1214 (Apr. 24, 1996), which govern this case, “circumscribe[d]”

the standard of review federal courts must apply when considering an application for a writ of

habeas corpus raising constitutional claims, including claims of ineffective assistance of counsel.

See Wiggins v. Smith, 539 U.S. 510, 520 (2003). A federal court may grant relief only if the state

court’s adjudication “resulted in a decision that was contrary to, or involved an unreasonable

application of, clearly established Federal law, as determined by the Supreme Court of the United

States,” or if the adjudication “resulted in a decision that was based on an unreasonable

determination of the facts in light of the evidence presented in the State court proceeding.” 28

U.S.C. § 2254(d)(1)-(2).

       “Clearly established Federal law for purposes of § 2254(d)(1) includes only the holdings,

as opposed to the dicta, of [the Supreme] Court’s decisions.” White v. Woodall, 572 U.S. 415, 419

(2014) (quotation marks and citations omitted). “As a condition for obtaining habeas corpus from

a federal court, a state prisoner must show that the state court’s ruling on the claim being presented

in federal court was so lacking in justification that there was an error well understood and

comprehended in existing law beyond any possibility for fairminded disagreement.” Harrington

v. Richter, 562 U.S. 86, 103, (2011). The distinction between mere error and an objectively

unreasonable application of Supreme Court precedent creates a substantially higher threshold for

obtaining relief than de novo review. Mere error by the state court will not justify issuance of the

writ; rather, the state court’s application of federal law “must have been objectively unreasonable.”



                                                 -5-
Case 2:17-cv-13269-DML-MKM ECF No. 11, PageID.703 Filed 11/19/20 Page 6 of 15




Wiggins, 539 U.S. at 520-21 (quoting Williams v. Taylor, 529 U.S. 362, 409 (2000) (quotation

marks omitted)). The AEDPA imposes a highly deferential standard for evaluating state-court

rulings and demands that state-court decisions be “given the benefit of the doubt.” Renico v. Lett,

559 U.S. 766, 773 (2010).

                                                 A.

       Howard seeks relief on the ground that his retrial after the declaration of a mistrial violated

the Double Jeopardy Clause of the Fifth Amendment. The Fifth Amendment to the United States

Constitution commands that no “person be subject for the same offence to be twice put in jeopardy

of life or limb.” U.S. Const. amend. V. The Double Jeopardy Clause protects against a second

prosecution for the same offense after acquittal or conviction and protects against multiple

punishments for the same offense. North Carolina v. Pearce, 395 U.S. 711, 717 (1969); Ohio v.

Johnson, 467 U.S. 493, 497 (1984). The Double Jeopardy Clause also bars the State from making

repeated attempts to convict an individual for an alleged offense, United States v. Dinitz, 424 U.S.

600, 606 (1976), and protects a defendant’s right to have his trial completed by a particular

tribunal, Arizona v. Washington, 434 U.S. 497, 503-04 (1978). Jeopardy attaches in a criminal

trial once the jury is impaneled and sworn. Crist v. Bretz, 437 U.S. 28, 38 (1978). The parties

agree with these basic tenets.

       The parties also agree that when a criminal proceeding is terminated before a resolution on

the merits, retrial is not automatically barred. However, once jeopardy attaches, prosecution of a

defendant before a jury other than the original jury may proceed only if the defendant requests or

consents to a mistrial or if there is a “manifest necessity” for a mistrial. Arizona, 434 U.S. at 505;

United States v. Perez, 22 U.S. (9 Wheat) 579, 580 (1824); Watkins v. Kassulke, 90 F.3d 138, 141

(6th Cir. 1996).



                                                 -6-
Case 2:17-cv-13269-DML-MKM ECF No. 11, PageID.704 Filed 11/19/20 Page 7 of 15




       There is good reason for such a rule.

       Even if the first trial is not completed, a second prosecution may be grossly unfair.
       It increases the financial and emotional burden on the accused, prolongs the period
       in which he is stigmatized by an unresolved accusation of wrongdoing, and may
       even enhance the risk that an innocent defendant may be convicted. The danger of
       such unfairness to the defendant exists whenever a trial is aborted before it is
       completed. Consequently, as a general rule, the prosecutor is entitled to one, and
       only one, opportunity to require an accused to stand trial.

Arizona, 434 U.S. at 503-05 (footnotes omitted).

       The record in this case presents several reasons to question the manifest necessity of

declaring a mistrial. The trial judge expressed concern over the impact that the misbehaving

witness may have had on the prosecution’s case — concern that was shared by the trial prosecutor.

Declaring a mistrial to repair the damage to the prosecution’s case can hardly be justified as a

manifest necessity. Plainly such action would trench upon “a defendant’s valued right to have his

trial completed by a particular tribunal.” Wade v. Hunter, 336 U.S. 684, 689 (1949); see also

Green v. United States, 355 U.S. 184, 187-88 (1957) (“The underlying idea . . . is that the State

with all its resources and power should not be allowed to make repeated attempts to convict an

individual for an alleged offense, thereby subjecting him to embarrassment, expense and ordeal

and compelling him to live in a continuing state of anxiety and insecurity, as well as enhancing the

possibility that even though innocent he may be found guilty.”).

       But the defense may also have harbored some apprehension as well, since the mistrial

declaration was discussed thoroughly in chambers and on the record and no objection was

forthcoming. And that is the issue presented here: was the state courts’ determination that the

petitioner impliedly consented to the mistrial reasonable, and did it contravene or unreasonably

apply Supreme Court precedent?




                                                -7-
Case 2:17-cv-13269-DML-MKM ECF No. 11, PageID.705 Filed 11/19/20 Page 8 of 15




       The Michigan Court of Appeals held that the petitioner’s consent to the mistrial could be

inferred under the totality of the circumstances and therefore no double jeopardy violation occurred

upon his retrial on the same charge. The court explained:

       In this case, the circumstances surrounding the trial court’s declaration of a mistrial
       permit us to conclude that defendant impliedly consented to the mistrial, even if the
       consent was in the form of silence. The record reveals that the trial court held two
       off-the-record discussions with the attorneys, one in chambers and one at a bench
       conference, during which the court expressed concerns regarding the witness’s
       demeanor, the veracity of her testimony, and its impact on the trial. Immediately
       after the bench conference, the trial court dismissed the jury and asked the
       prosecutor to summarize the discussions that took place in chambers and at the
       bench conference. The prosecutor indicated that as a result of the discussions, he
       expected the trial court to take action, stating, “Whatever the Court does, whatever
       action the Court takes, obviously, we will respect, and I understand that the Court
       has concerns as do I.” Thereafter, the trial court declared a mistrial.

       Considering the above circumstances, defense counsel was aware of the trial court’s
       concerns and the possibility that the trial court might declare a mistrial. Yet, there
       is no evidence that defendant or his counsel expressed any disapproval of or
       opposition to a mistrial declaration, despite having had the opportunity to do so
       during either of the off-the-record discussions, the prosecutor’s summary of the
       discussions, or the trial court’s remarks surrounding its declaration of a mistrial. In
       this context, we believe that defendant’s consent to the declaration of a mistrial can
       be inferred, and retrial was not barred by the constitutional right against double
       jeopardy.

Howard, 2016 WL 902142 at *5 (footnote omitted). The court did not address the question of

manifest necessity, since consent was sufficient to vitiate the petitioner’s double jeopardy claim.

       The Sixth Circuit has held that “a defendant’s failure to object to a mistrial implies consent

thereto only if the sum of the surrounding circumstances positively indicates this silence was

tantamount to consent.” United States v. Gantley, 172 F.3d 422, 429 (6th Cir. 1999). In that case,

consent was found after the trial judge “(1) heard [the defendant]’s counsel’s suggestion that [the

trial judge]’s own reaction caused [the defendant] incurable prejudice; (2) considered the

possibility of an alternative course of action; (3) decided there was no viable alternative to a




                                                -8-
Case 2:17-cv-13269-DML-MKM ECF No. 11, PageID.706 Filed 11/19/20 Page 9 of 15




declaration of a mistrial; and (4) essentially invited an objection by asking counsel if there was

‘anything else’ to address”. Ibid.

       The record here does not reveal such a fulsome discussion. But Gantly does not set the

standard for cases under AEDPA’s highly deferential standard of review. See Renico v. Lett, 559

U.S. 7 at 779 (holding that circuit court decisions do “not constitute ‘clearly established Federal

law, as determined by the Supreme Court,’ so any failure to apply that decision cannot

independently authorize habeas relief under AEDPA”) (quoting 28 U.S.C. § 2254(d)(1)). And the

record adequately demonstrates that the state court’s decision is neither contrary to Supreme Court

precedent nor an unreasonable application of federal law or the facts. The record indicates that the

parties and the trial court discussed the problems with the witness’s testimony in chambers and

during a bench conference at trial. The parties were aware of the judge’s concerns about the

veracity of the witness’s testimony and its potential impact on the fairness of the trial for the

prosecution and the defense. The parties also had ample opportunity to comment on the matter

and advocate for potential curative measures. Neither the petitioner nor defense counsel raised an

objection to the grant of a mistrial on the record, either before or after it occurred. The Michigan

Court of Appeals reasonably determined that the petitioner impliedly consented to the grant of the

mistrial. Consequently, no double jeopardy violation occurred when he was subject to retrial on

the same charge. Habeas relief is not warranted on this claim.

                                                B.

       The petitioner also asserts that he is entitled to habeas relief because the trial court erred

by admitting testimony from the victim and the police concerning his identity and previous law

enforcement contacts. He argued on direct appeal that the victim’s testimony about how she

identified him from law enforcement photos of his tattoo was unduly prejudicial because identity



                                                -9-
Case 2:17-cv-13269-DML-MKM ECF No. 11, PageID.707 Filed 11/19/20 Page 10 of 15




 was not an issue, the testimony was potentially confusing, and the testimony suggested that he had

 been arrested before. The petitioner also objected to a police officer’s testimony that he identified

 the petitioner using a system with photographs of people who had been arrested previously.

        The state court of appeals reviewed these claims for plain error. It determined that the

 testimony suggesting that the petitioner had been arrested previously was improper but held that

 the error was harmless. The court explained:

        Although defendant is correct that testimony indicating that he had previously been
        arrested should not have been admitted, he cannot demonstrate that the challenged
        testimony affected his substantial rights. The testimony suggesting that defendant
        had previously been arrested was extremely fleeting, and the prosecutor presented
        substantial evidence from which the jury could reasonably infer defendant’s guilt.
        For instance, the prosecutor presented testimony that defendant put his clothes on
        and fled the scene immediately after the victim became aware of the assault.
        Further, the victim reported the incident to the police shortly after it occurred, which
        contradicted defendant’s theory that the victim was lying because she had a
        boyfriend who would have been mad at her for cheating. By bringing the incident
        to the attention of the police, the victim essentially assured that her boyfriend would
        become aware of the sex. Accordingly, defendant has not shown that introduction
        of the evidence affected the outcome of the lower court proceedings.

 Howard, 2016 WL 902142 at *6 (citing People v. Coleman, 210 Mich. App. 1, 4; 532 N.W.2d

 885, 887 (1995) (holding that evidence of flight is probative to indicate consciousness of guilt)).

        Trial court errors in the application of state evidentiary law generally will not support a

 request for federal habeas relief. Estelle v. McGuire, 502 U.S. 62, 67-68 (1991); Serra v. Michigan

 Dep't of Corr., 4 F.3d 1348, 1354 (6th Cir. 1993). “Trial court errors in state procedure or

 evidentiary law do not rise to the level of federal constitutional claims warranting relief in a habeas

 action, unless the error renders the proceeding so fundamentally unfair as to deprive the petitioner

 of due process under the Fourteenth Amendment.” McAdoo v. Elo, 365 F.3d 487, 494 (6th Cir.

 2004) (quoting Estelle, 502 U.S. at 69-70); see also Wynne v. Renico, 606 F.3d 867, 871 (6th Cir.

 2010) (citing Bey v. Bagley, 500 F.3d 514, 519-20 (6th Cir. 2007)); Bugh v. Mitchell, 329 F.3d

 496, 512 (6th Cir. 2003).
                                                  -10-
Case 2:17-cv-13269-DML-MKM ECF No. 11, PageID.708 Filed 11/19/20 Page 11 of 15




        So it is here. The state court held not only that the error did not deprive the petitioner of a

 fair trial, but that it was harmless. That determination was neither contrary to Supreme Court

 precedent nor an unreasonable application of federal law or the facts. A constitutional error that

 implicates trial procedures is considered harmless if it did not have a “substantial and injurious

 effect or influence in determining the jury's verdict.” Brecht v. Abrahamson, 507 U.S. 619, 637

 (1993); see also Fry v. Pliler, 551 U.S. 112, 117-18 (2007) (confirming that the Brecht standard

 applies in “virtually all” habeas cases); Ruelas v. Wolfenbarger, 580 F.3d 403, 411 (6th Cir. 2009)

 (ruling that Brecht is “always the test” in the Sixth Circuit).

        In this case, any error in referencing the petitioner’s earlier law enforcement contacts was

 harmless. Those references were brief, and the prosecution did not draw attention to the fact that

 the petitioner had been arrested before. Additionally, the prosecution presented significant

 evidence of the petitioner’s guilt of third-degree criminal sexual conduct, particularly the victim’s

 testimony about the petitioner’s sexually assaultive actions, the petitioner’s flight from the scene,

 and the fact that the victim reported the incident to the police shortly after it occurred. Those facts

 render harmless any error admitting the disputed evidence. The evidence did not have a substantial

 and injurious effect or influence on the jury’s verdict.

                                                   C.

        The petitioner argues that his trial counsel was ineffective by failing to move for a dismissal

 on double jeopardy grounds before his second trial and by failing to object to the admission of the

 evidence referencing his identity and prior law enforcement contacts during that trial.

        The Sixth Amendment to the United States Constitution guarantees a criminal defendant

 the right to the effective assistance of counsel. An ineffective assistance of counsel claim has two

 components. A petitioner must show that counsel’s performance was deficient, and that deficiency



                                                  -11-
Case 2:17-cv-13269-DML-MKM ECF No. 11, PageID.709 Filed 11/19/20 Page 12 of 15




 prejudiced the defense. Strickland v. Washington, 466 U.S. 668, 687 (1984). An attorney’s

 performance meets the first element when “counsel’s representation [falls] below an objective

 standard of reasonableness.” Id. at 688. The petitioner must show “that counsel made errors so

 serious that counsel was not functioning as the ‘counsel’ guaranteed the defendant by the Sixth

 Amendment.” Id. at 687. “Judicial scrutiny of counsel’s performance must be highly deferential.”

 Id. at 689. The Supreme Court has “declined to articulate specific guidelines for appropriate

 attorney conduct and instead [has] emphasized that the proper measure of attorney performance

 remains simply reasonableness under prevailing professional norms.” Wiggins, 539 U.S. at 521

 (quoting Strickland, 466 U.S. at 688) (quotation marks omitted).

         An attorney’s deficient performance is prejudicial if “counsel’s errors were so serious as

 to deprive the defendant of a fair trial, a trial whose result is reliable.” Strickland, 466 U.S. at 687.

 The petitioner must show “a reasonable probability that, but for counsel’s unprofessional errors,

 the result of the proceeding would have been different. A reasonable probability is a probability

 sufficient to undermine confidence in the outcome.” Id. at 694. Unless a defendant demonstrates

 both deficient performance and prejudice, “it cannot be said that the conviction resulted from a

 breakdown in the adversary process that renders the result unreliable.” Id. at 687.

         Success on ineffective assistance of counsel claims is relatively rare, because the Strickland

 standard is “‘difficult to meet.’” White, 572 U.S. at 419 (quoting Metrish v. Lancaster, 569 U.S.

 351, 357-58 (2013)). And under AEDPA, obtaining relief under Strickland is even more difficult

 because “[t]he standards created by Strickland and § 2254(d) are both highly deferential and when

 the two apply in tandem, review is doubly so.” Richter, 562 U.S. at 105 (internal citations and

 quotation marks omitted). This doubly-deferential standard requires the Court to give “both the

 state court and the defense attorney the benefit of the doubt.” Burt v. Titlow, 571 U.S. 12, 15



                                                   -12-
Case 2:17-cv-13269-DML-MKM ECF No. 11, PageID.710 Filed 11/19/20 Page 13 of 15




 (2013). “[T]he question is not whether counsel’s actions were reasonable,” but whether “there is

 any reasonable argument that counsel satisfied Strickland’s deferential standard.” Richter, 562

 U.S. at 105.

        Citing the Strickland standard, the Michigan Court of Appeals considered the petitioner’s

 claims on direct appeal and denied relief. With respect to trial counsel’s conduct in not moving

 for dismissal on double jeopardy grounds before retrial, the court explained that because

        defendant impliedly consented to the trial court’s declaration of a mistrial, . . . the
        mistrial declaration was not improper and retrial did not violate defendant’s
        constitutional right against double jeopardy. Defendant does not challenge his trial
        counsel’s decision not to object to the trial court’s declaration of mistrial in the first
        trial, but rather challenges only his counsel’s failure “to move the trial court to
        dismiss his reprosecution after the improper declaration of a mistrial in the first
        trial.” Any motion by defense counsel to dismiss defendant’s second trial on double
        jeopardy grounds would have been meritless in light of defendant’s implied consent
        to the mistrial declaration. Defense counsel cannot be deemed ineffective for
        failing to raise a meritless objection. Accordingly, defendant has not shown that
        his trial counsel provided ineffective assistance in this regard.

 Howard, 2016 WL 902142 at *6 (citing People v. Thomas, 260 Mich. App. 450, 457; 678

 N.W.2d 631, 637 (2004)).

        That decision was faithful to Supreme Court precedent. Certainly, defense counsel could

 have raised the double jeopardy argument before the second trial. But in hindsight, that argument

 was doomed to failure, because consent to a mistrial waives a double jeopardy objection to further

 proceedings.   The state courts’ determination that consent was given, although subject to

 reasonable differences, was sound. And as the court of appeals observed, citing its own precedent,

 counsel’s performance cannot be deemed deficient by failing to make a meritless argument or a

 futile objection. See Coley v. Bagley, 706 F.3d 741, 752 (6th Cir. 2014) (“Omitting meritless

 arguments is neither professionally unreasonable nor prejudicial.”); United States v. Steverson,

 230 F.3d 221, 225 (6th Cir. 2000). The petitioner fails to show that trial counsel was ineffective

 under the Strickland standard. Habeas relief is not warranted on this claim.
                                                  -13-
Case 2:17-cv-13269-DML-MKM ECF No. 11, PageID.711 Filed 11/19/20 Page 14 of 15




         The court of appeals relegated to trial strategy trial counsel’s conduct withholding an

 objection to the references to the petitioner’s prior law enforcement contacts.

         Defendant also argues that his trial counsel provided ineffective assistance by
         failing to object to the evidence or request a curative instruction. Again, effective
         assistance of counsel is presumed, and defendant bears the heavy burden of proving
         that his counsel’s actions did not constitute sound trial strategy. In this case,
         counsel could have soundly chosen not to object and request a limiting instruction
         to avoid bringing further attention to the fleeting inferences that defendant
         previously had been arrested or had contact with law enforcement. Therefore,
         defendant has failed to demonstrate that his trial counsel provided ineffective
         assistance.

 Id. at *7 (citing People v. LeBlanc, 465 Mich. 575, 578; 640 NW2d 246, 248 (2002)).

         That holding did not contravene or unreasonably apply Supreme Court precedent. Trial

 counsel may have reasonably determined not to object to the victim’s identification testimony and

 the police officer’s arrest reference in order to avoid drawing attention to the petitioner’s prior law

 enforcement contacts. Such conduct was a sound trial strategy that will not be second-guessed on

 habeas review. Robins v. Fortner, 698 F.3d 317, 337-38 (6th Cir. 2012) (no ineffectiveness

 because counsel “may have . . . made a tactical choice not to provide curative jury instructions to

 avoid drawing further attention to the fact that the pictures were mug shots”); Stamps v. Rees, 834

 F. 2d 1269, 1276 (6th Cir. 1987) (failure to request jury instruction on permissible use of prior

 convictions evidence did not constitute ineffective assistance “as it is quite evident that . . . counsel

 simply wanted to get past the prior convictions as quickly as possible without bringing undue

 attention to them”). Moreover, the petitioner has not shown prejudice, since the references to

 previous law enforcement contact were brief and significant evidence of guilt was presented at

 trial. Habeas relief is not warranted on this claim.

                                                    D.

         Lastly, the petitioner seems to assert that he is entitled to habeas relief based upon perceived

 violations of Michigan law relative to several of the foregoing issues. However, violations of the
                                                   -14-
Case 2:17-cv-13269-DML-MKM ECF No. 11, PageID.712 Filed 11/19/20 Page 15 of 15




 Michigan Constitution or other state law do not constitute grounds for relief under 28 U.S.C. §

 2254. Referencing that statute, the Sixth Circuit explained that “[t]he phrase ‘in violation of the

 Constitution or laws or treaties of the United States’ has an equally straightforward meaning. A

 petitioner must claim that his custody violates federal law, not state law, not some other source of

 law.” Bailey v. Wainwright, 951 F.3d 343, 346 (6th Cir. 2020) (citing Wilson v. Corcoran, 562

 U.S. 1, 5 (2010) (per curiam)).

                                                  III.

        None of the petitioner’s claims presents a basis to issue a writ of habeas corpus under 28

 U.S.C. § 2254(d). The state courts’ decisions in this case were not contrary to federal law, an

 unreasonable application of federal law, or an unreasonable determination of the facts. The

 petitioner has not established that he is presently in custody in violation of the Constitution or laws

 of the United States.

        Accordingly, it is ORDERED that the petition for a writ of habeas corpus is DENIED.

                                                                s/David M. Lawson
                                                                DAVID M. LAWSON
                                                                United States District Judge

 Dated: November 19, 2020




                                                  -15-
